Citation Nr: 0506417	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  96-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected crush injury residuals of the index and middle 
fingers of the left hand, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran was granted service connection for crush injury 
residuals of the index and middle fingers of the left hand in 
a September 1986 rating decision, at which time a 
noncompensable disability rating was assigned.  

In July 1995, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his crush injury residuals.  In an October 1995 rating 
decision, the RO denied the claim.  The veteran disagreed 
with the October 1995 rating decision; and his appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in February 1996.  

In August 2003, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denials.  


FINDING OF FACT

The veteran's crush injury residuals of the index and middle 
fingers of the left hand are manifested by complaints of pain 
in the left hand and arm.  Objective clinical findings are 
essentially normal.  Left hand and arm symptoms have been 
medically attributed to non-service-connected carpal tunnel 
syndrome and arthritis.


CONCLUSION OF LAW

The criteria for a compensable disability rating for crush 
injury residuals of the index and middle fingers of the left 
hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5223 (2002), Diagnostic Code 
5229 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a compensable 
disability rating for service-connected crush injury 
residuals of the index and middle fingers of the left hand.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 1995 rating decision, by the January 
1996 statement of the case (SOC), and by SSOCs dated February 
1996, May 2000, November 2001, and September 2003, of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  More 
significantly, a letter was sent to the veteran in June 2001, 
with a copy to his representative, which was specifically 
intended to address the requirements of the VCAA.  That 
letter explained in detail the elements that must be 
established in order to grant an increased disability rating, 
it enumerated the evidence already received, and it provided 
a description of the evidence still needed to establish those 
elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
June 2001 VCAA letter, the RO informed the veteran that the 
RO would get such things as "medical records, employment 
records, or records from other Federal agencies[...] We will 
attempt to obtain private evidence for you if you complete in 
full and sign the enclosed VA Form."  The RO also informed 
the veteran that it would obtain a medical examination or 
opinion if deemed necessary to make a decision on the claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The June 2001 letter told the veteran to send "copies of 
treatment records for your service connected condition or 
conditions, statements from physicians or other health care 
professionals who have treated you, or lay statements by you 
and/or others describing your current symptoms and problems 
resulting from your service connected disability or 
disabilities.  If you have recently been treated at a VA 
hospital or clinic for your service connected condition, you 
should tell us which VA facility treated you and the dates of 
your treatment."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the June 2001 letter did not 
specifically request that the veteran provide "any evidence 
in [his] possession that pertains to the claim" (as stated in 
38 C.F.R. § 3.159 (b)), it did notify him that "You should 
send us any evidence which shows that your service connected 
disability has become worse."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that June 2001 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
October 1995, prior to the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to this 
initial adjudication was clearly an impossibility; VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  Subsequent to 
furnishing the veteran with the VCAA letter in June 2001, the 
RO readjudicated his claim in November 2001 and in September 
2003.  Thus, any VCAA notice deficiency has been rectified.   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the veteran has been afforded VA examinations 
in June 2003, March 1996, and September 1995.  The RO 
obtained the veteran's outpatient treatment records, and the 
veteran has submitted private medical records.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.  The veteran did 
not respond to the June 2001 request for additional evidence.  
The veteran's representative in the July 2004 VA Form 646 
stated that the merits of the case had been fully advanced by 
the evidence and contentions of record.  

Efforts were made by the RO to obtain the veteran's service 
medical records; however, they appear to have been destroyed 
by a July 1973 fire at the National Personnel Records Center 
in St. Louis, Missouri (NPRC).  There is no indication that 
these records are currently obtainable.    

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) elaborated on the VA's 
responsibility to obtain a veteran's service medical records. 
Specifically, the Federal Circuit stated that VA must make 
more than a single attempt to locate such records, and must 
inform the veteran of their absence, so that he may 
independently seek to obtain them.  See Hayre, 188 F.3d at 
1331-32; see also McCormick v. Gober, 14 Vet. App. 39 (2000). 

In this case, the NPRC has indicated that no service medical 
records reports could be located and that this is a fire-
relate case.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist." 
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).

The veteran was duly notified of the missing service medical 
records in connection with his claim of entitlement to 
service connection in 1985.  Indeed, the September 1986 VA 
rating decision which granted service connection for crush 
injury residuals did so based on the veteran's statement due 
to the lack of service medical records.  There is no 
indication that the veteran has copies of those records in 
his possession or knows about their whereabouts.

In short, expending further effort to locate the missing 
service medical records would be futile.  See Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  The Board notes that on the veteran's 
February 1996 VA Form 9, although he marked the box 
indicating "YES" in response to whether he wanted to appear 
personally at a hearing before a Member of the Board, he 
specifically crossed out "BVA" in the clarification section 
below, altering the text to read: "I WILL APPEAR PERSONALLY 
AT A LOCAL VA OFFICE BEFORE THE BVA HEARING OFFICER AT THE 
VARO, ST. LOUIS, MO."  The veteran was in fact afforded a 
personal hearing before a Hearing Officer at the St. Louis RO 
in February 1996, the transcript of which is of record.  The 
veteran's  representative has submitted written argument in 
his behalf.  Neither the representative nor the veteran has 
since requested a BVA hearing.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).



Specific schedular criteria

The Board notes that VA's criteria for evaluating finger 
injuries were revised, during the pendency of the veteran's 
appeal.  The disability was initially rated under the former 
schedular criteria.  The September 2003 SSOC reflects that 
the RO has also  evaluated the veteran's disability under the 
revised criteria.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board will apply both the old and new versions 
of the criteria to the veteran's claim, keeping in mind that 
the revised criteria may not be applied to any time period 
before the effective date of the change. See 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2004); VAOPGCPREC 3-2000.

What follows are the diagnostic codes deemed by the Board to 
be the most appropriate to evaluate the veteran's service-
connected disability.  The Board will address in the Analysis 
section below the reasons and bases for its selection of 
these particular provisions.  The Board has included the most 
appropriate diagnostic codes under both the current version 
of the regulations, and those in effect prior to January 2, 
2002.  

(i.)  The current schedular criteria

The current version of Diagnostic Code 5229 [limitation of 
motion of the index or long finger] provides the following 
levels of disability for the minor appendage.  
In the veteran's case, his left hand is his minor appendage.  
See 38 C.F.R. § 4.69 (2002) [a distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes, and only one extremity is to be considered major]. 

10% With a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the 
palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees. 

0% With a gap of less than one inch (2.5 cm.) between 
the fingertip and the proximal transverse crease of the 
palm, with the finger flexed to the extent possible, 
and; extension is limited by no more than 30 degrees. 

See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2004).

(ii.) The former schedular criteria

Under the former version of the rating schedule, Diagnostic 
Code 5223 [two digits of one hand, favorable ankylosis] 
provides the following levels of disability for the minor 
appendage:

20%  Thumb and index;
20%  Thumb and middle;
20%  Thumb and ring;
20%  Thumb and little;
20%  Index and middle;
20%  Index and ring;
20%  Index and little;
10%  Middle and ring;
10%  Middle and little;
10%  Ring and little.

Note (a)  The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips to within 2 inches (5.1 cms.) of the transverse fold 
of the palm.  Limitation of motion of less than 1 inch (2.5 
cms.) in either direction is not considered disabling.

Note (b)  Combination of finger amputations at various 
levels, or of finger amputations with ankylosis or limitation 
of motion of the fingers will be rated on the basis of the 
grade of disability, i.e., amputation, unfavorable ankylosis, 
or favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.

See 38 C.F.R. § 4.71a, Diagnostic Code 5220-5223 (2002).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2004).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected crush injury residuals of the index and 
middle fingers of the left hand, which are currently 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5223 (2002).  He essentially contends 
that the disability is more severe than is contemplated by 
the currently assigned rating.

Initial matter - the missing service medical records

As was alluded to in the Board's VCAA discussion above, the 
veteran's service medical records are missing and are 
presumed to have been lost in the 1973 fire at the NPRC.  In 
light of the absence of service medical records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

However, in this case, the Board finds that the absence of 
the veteran's service medical records is not material to his 
claim.  Service connection has already been established for 
the veteran's crush injury residuals of the index and middle 
fingers of the left hand.  The current appeal deals solely 
with the disability rating assigned.  The Court has held that 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Mittleider concerns

The record on appeal demonstrates that, in addition to crush 
injury residuals, the veteran has been diagnosed with carpal 
tunnel syndrome of the left hand, as well as retained 
metallic fragments in the left ring finger, and arthritis.  
Service connection was denied for carpal tunnel syndrome in a 
January 1994 rating decision.  Service connection for 
arthritis was denied in a September 1986 rating decision.  
Service connection has not been established for the wounds of 
the left ring finger.  

The Board may compensate a veteran only for service-connected 
disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  A critical question to be determined in connection 
with this appeal, therefore, is whether any non service-
connected disorder contributes to the veteran's overall level 
of left hand symptomatology, and whether the evidence 
provides a sufficient basis for the Board to distinguish 
between service-connected and non service-connected symptoms.  

The veteran's principal complaints as noted by the June 2003 
examiner are pain in his left hand and arm, as well as 
weakness in the left hand.  These symptoms were said to cause 
fatigability and lack of endurance.  He also complained of 
decreased sensation in the fingers of the left hand.  The 
June 2003 examiner was specifically asked to state an opinion 
apportioning the veteran's left hand symptoms among his 
service-connected and non-service-connected disabilities.  

The June 2003 examiner essentially found that there are no 
abnormal objective findings with reference to the service-
connected crush injury of the left hand, involving the index 
and middle fingers.  Extension of pain into the forearm was 
found more likely than not to be related to non service-
connected carpal tunnel syndrome and pronator syndrome which 
developed long following his military service and which, 
according to the VA examiner, have no relationship to the 
injury to the index and middle finger.  Therefore, according 
to the examiner, the veteran's complaints of pain radiating 
up his left arm are not attributable to left finger-crush 
injury but rather are more likely than not to be related to 
compression neuropathy in the carpal tunnel, and to pronator 
syndrome.

The examiner further found that the decreased functional use 
of the left hand reported by the veteran was primarily due to 
residuals of non service-connected neuropathy and not the 
service-connected crush injury, as evidenced by physical 
findings, muscle atrophy, and prior examinations, as well as 
the June 2003 examination.  

Accordingly, the June 2003 examiner attributed essentially no 
symptoms to the veteran's in-service crush injury to the 
index and middle fingers.  

In a similar vein, the March 1996 VA examiner prepared an 
October 1996 addendum in which he stated that, based on 
medical record review and review of the nerve conduction 
studies, there is no connection between the veteran's carpal 
tunnel syndrome and his crush injury to the fingers of the 
left hand.  A February 1997 VA medical opinion also stated 
that there is no relationship between the in-service crush 
injury and the current carpal tunnel syndrome.  

The Board has also reviewed the evidence prior to the initial 
diagnosis of carpal tunnel syndrome in 1991 to determine 
whether any of the current symptomatology was present at that 
time.  The veteran was afforded a VA examination in January 
1986, when he first filed a claim for service connection for 
his crush injury residuals, but prior to the initial 
diagnosis of carpal tunnel syndrome.  At that time, although 
the veteran complained of pain, the examiner concluded that 
there was no evidence of abnormality demonstrated.  Skin 
color and temperature were normal.  Arterial and sensory 
findings were normal.  Range of motion was normal in all 
joints of the left hand.  The veteran's grip was strong and 
equal bilaterally.  

The Board finds, based on the unequivocal findings of the 
June 2003 examiner and on the consistent supportive findings 
of previous examiners, that the veteran's current symptoms of 
the left hand are primarily due to his carpal tunnel syndrome 
and arthritis, which are not related to his military service, 
and are not attributable to his service-connected crush 
injury residuals, which are essentially asymptomatic.  

The Board also considers the June 2003 examiner's findings 
and other supportive findings as persuasive evidence against 
any neurological involvement of the veteran's left hand crush 
injury residuals for purposes of a separate evaluation under 
38 C.F.R. § 4.124a, Diagnostic Code 8514.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) [a separate rating may 
be considered when symptomatology for a disorder does not 
duplicate or overlap another].

With respect to arthritis of the joints of the left hand, the 
January 1986 VA examiner noted degenerative changes at the 
distal interphalangeal joints, but stated his opinion that 
this was due to advancing age and not due to the in-service 
injury.  The Board also notes that the veteran's private 
physician, Dr. M.E.F., stated his opinion in September 1987 
that the veteran's complaints of pain and loss of feeling in 
the fingers was caused by these degenerative changes.

The Board additionally observes that the medical evidence 
does not indicate that the retained metallic fragments noted 
on x-ray, which in any event are not service-connected, 
contribute to the veteran's left hand disability.  

In short, the medical evidence of record supports a 
conclusion that there are causes other than the service-
connected crush injury residuals for the veteran's left upper 
extremity, and that those non service-connected caused are 
identifiable. 

Revised regulations

As noted above, during the pendency of the veteran's claim 
issued revised regulations amending the portion of the rating 
schedule dealing with finger injuries.  
Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  The veteran's disability will therefore be 
evaluated under both versions to determine which, if either, 
is more favorable.

Assignment of diagnostic code 

Service-connection is currently in effect for crush injury 
residuals affecting the left index and left middle fingers.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

(i.) Current regulations

Under the current regulations, the rating schedule makes a 
distinction between injuries causing limitation of motion of 
fingers and injuries causing ankylosis of fingers.  In this 
case, the evidence does not show that the veteran's fingers 
are ankylosed.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987).  None of the 
medical evidence purports to show that there is immobility or 
consolidation of the veteran's middle or index finger joints.  
The most recent June 2003 examination showed that the veteran 
is able to make a grip actively and touch his left palm with 
all fingers.  Accordingly, the diagnostic codes relating to 
favorable or unfavorable ankylosis are not appropriate.  

Note (5) under the current rating schedule provides that, if 
there is limitation of motion of two or more digits, evaluate 
each digit separately and combine the evaluations.  
Diagnostic Code 5229 deals specifically with limitation of 
motion of the index or long finger.  Accordingly, Diagnostic 
Code 5229 is the most appropriate code under the current 
regulations to evaluate the veteran's service connected crush 
injury residuals of the index and middle fingers of the left 
hand.  The veteran has suggested no other diagnostic code, 
and the Board can identify none more appropriate.  

(ii.) Former regulations

Under the regulations in effect prior to January 2, 2002, the 
rating schedule did not provide a separate diagnostic code 
for limitation of motion.  All finger injuries were rated as 
to favorable or unfavorable ankylosis.  However, a note under 
the schedule for favorable ankylosis of multiple fingers 
indicates that limitation of motion was also to be evaluated 
under those provisions.  The former version of Diagnostic 
Code 5223 deals specifically with favorable ankylosis [or 
limitation of motion] of two digits of one hand.  
Accordingly, the Board finds that former Diagnostic Code 5223 
is the most appropriate code under which to evaluate the 
veteran's service-connected crush injury residuals of the 
index and middle fingers of the left hand.  The veteran has 
suggested no other diagnostic code, and the Board can 
identify none which is more appropriate.

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed immediately below, finds that 
the overall level of symptomatology due to the service-
connected crush injury residuals is not consistent with that 
enumerated for a compensable rating under either version of 
the regulations.  

In essence, the Board relies upon the findings of the June 
2003 and other examiners attributing the veteran's current 
left hand symptomatology to his non-service-connected carpal 
tunnel syndrome and arthritis.  There is no competent medical 
evidence which ascribes the complained-of symptomatology to 
the service-connected crush injury. 

With respect to the application of the schedular criteria, 
under the current version of the rating schedule, a 
noncompensable rating is assigned where range of finger 
motion meets or comes with a gap of less than one inch (2.5 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or, where extension is limited by no more than 30 degrees.  
Under the former version of the rating schedule, note (a) 
under Diagnostic Code 5223 also provides that limitation of 
motion of less than 1 inch (2.5 cm) in either direction is 
not considered disabling.  

As noted above, the June 2003 examiner found that the veteran 
is able to touch his palm with all of his fingers.  The March 
1996 VA examiner, while attributing limitation of motion to 
the veteran's carpal tunnel syndrome rather than his crush 
injury residuals, only found that the veteran was limited in 
movement of the index and middle fingers to within 3/4 inch of 
the palm.  Accordingly, the criteria for a compensable 
disability rating are not shown.  

The Board has also considered the Court's holding in Mauerhan 
v. Principi, 16 Vet. App. 436 (2002), which provides that the 
use of the term "such as" in the rating criteria demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
However, Mauerhan dealt with the rating schedule governing 
mental disorders.  In the case of the former Diagnostic Code 
5223 and the current 5229, no such qualifiers are used.  The 
criteria enumerated under Diagnostic Code are precise and 
unambiguous.  When terms of regulation are unambiguous, "no 
further inquiry is usually required."  See Mauerhan, 16 Vet. 
App. at 442, citing Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999).  

The Board is of course aware of the veteran's contentions 
concerning the severity of his symptomatology.  To the extent 
that the veteran contends that his left upper extremity 
symptoms are related to his in-service crush injury, although 
he is competent to report his symptoms, as a layperson 
without medical training the veteran is not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
contentions are entitled to no weight of probative value.  
The competent medical evidence of record, which has been 
described above, makes it clear that the veteran's reported 
symptomatology, although undoubtedly present, is due to 
causes other than the service-connected crush injury.

 In summary, the medical evidence of record, discussed above, 
attributes the veteran's left hand symptoms to his carpal 
tunnel syndrome and arthritis, which are not service 
connected.  The service-connected crush injury residuals are 
essentially asymptomatic, and identified limitation of motion 
of the involved digits is not of such severity to warrant a 
compensable disability rating.

De Luca considerations 

As the veteran's service-connected crush injury residuals of 
the index and middle fingers of the left hand are being 
evaluated under diagnostic codes that consider limitation of 
motion of the fingers, the Board must also address the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004).  See DeLuca, 
supra.  

In this case, while the veteran complained to the June 2003 
examiner of pain, weakness and fatigability in his left hand, 
the examiner specifically found that there are no abnormal 
objective findings with reference to the crush injury of the 
left hand.  He attributed the veteran's complaints to his 
non-service-connected carpal tunnel syndrome and pronator 
syndrome "which developed long following his military 
service" and which have "no relationship to the injury to 
the index and middle finger."  Decreased functional use of 
the left hand was found to be primarily due to residuals of 
compression neuropathy and not the crush injury, "as 
evidenced by the physical findings, muscle atrophy, and the 
prior examinations that this veteran has had as well as 
today's examination."  There is no competent medical opinion 
that conflicts with that of the June 2003 examiner.  Again , 
to the extent that the veteran contends otherwise, his 
opinion is of no probative value.

In sum, the veteran has pointed to no manifestations of his 
disability which would allow for the assignment of additional 
disability under 38 C.F.R. §§ 4.40 and 4.45 (2004).  
Accordingly, the Board finds that the evidence does not 
support a higher disability evaluation on the basis of 
additional functional loss due to pain under 38 C.F.R. §§ 
4.40 and 4.45 (2004).

Extraschedular rating

In the SSOC dated September 2003, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected crush injury residuals of the index and 
middle fingers of the left hand.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2004).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As discussed in detail above, a review of the medical 
evidence which is contained in the veteran's claims file 
reveals that the veteran's service-connected crush injury 
residuals of the index and middle fingers of the left hand 
are essentially asymptomatic.  The veteran has not indicated, 
nor has he presented evidence to support the premise, that 
the service-connected disability has resulted in marked 
interference with employment.  At the time of his January 
1986 examination, the veteran stated that he had not missed 
any work because of the disability.  During his June 2003 
examination, the veteran reported that he was currently 81 
years of age and that he worked until 1986 as a truck driver, 
but had to stop work at that time because he failed his 
physical because of bladder condition.  

Further, there is no evidence of any hospitalization for 
crush injury residuals of the index and middle fingers of the 
left hand during the appeal period.  There also is no 
evidence of an extraordinary clinical picture, such as 
repeated surgery for the disability.  The Board has been 
unable to identify any other factor consistent with an 
exceptional or unusual disability picture, and the veteran 
has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected crush injury 
residuals of the index and middle fingers of the left hand do 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
Accordingly, an extraschedular evaluation is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected crush injury residuals of 
the index and middle fingers of the left hand.  The benefit 
sought on appeal is accordingly denied.





	(CONTINUED ON NEXT PAGE)





ORDER

The criteria for a compensable disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his crush injury residuals of the index and 
middle fingers of the left hand is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


